This is an appeal from final judgment of a forfeiture of an appeal bond.
There are no briefs filed in this court by appellants, and it does not appear from the record that any were filed in the court below. Under the record as it appears in this case, this court is required to dismiss the appeal for want of prosecution. It is the uniform holding of this court that in cases of this nature, briefs must be filed in the trial court and in this court, as in civil cases. See Art. 2283, R. C. S.; Art. 866, C. C. P.; Rules 414, 415, Texas Rules of Civil Procedure; Hooper v. State, 127 Tex.Crim. R. (75 S.W.2d 274); Orr v. State, 143 Tex.Crim. R. (158 S.W.2d 533); and Franklin v. State, 133 Tex.Crim. R. (109 S.W.2d 482).
From what we have said here it follows that the appeal in this case should be dismissed, and it is so ordered.
Opinion approved by the Court.